Yesawich Jr., J.
Appeal from an order of the Family Court of St. Lawrence County (Nelson, J.), entered June 6, 1990, which, in a proceeding pursuant to Family Court Act article 3, adjudicated respondent a person in need of supervision.
When this appeal was previously before us (175 AD2d 355), we withheld determination and remitted the matter to Family Court for the purpose of conducting a mental examination of respondent to determine his capacity (see, Family Ct Act § 322.1 [1]). Thereafter, on December 10, 1991, Family Court conducted a hearing at which testimony was taken from a qualified psychiatrist and a certified psychologist, both of whom had examined respondent. Their testimony justifies the court’s finding that respondent was not an incapacitated person within the meaning of Family Court Act § 301.2 (13). Respondent’s capacity having been established, Family Court properly found his in-court admission, made with the understanding that a person in need of supervision finding would be substituted for the juvenile delinquency finding at the time of disposition, that he stole certain property, which act if committed by an adult would have constituted the crime of petit larceny in violation of Penal Law § 155.25, was, as the court stated, "voluntary with understanding of the consequences” (see, Family Ct Act § 321.3 [1] [b], [c]). Family Court’s disposition, placing respondent in the custody of the Commissioner of Social Services for an initial period of 18 months, was therefore appropriate and should be affirmed.
Mikoll, J. P., Levine, Crew III and Casey, JJ., concur. Ordered that the order is affirmed, without costs.